Name: Commission Regulation (EC) No 1983/94 of 1 August 1994 amending Regulation (EEC) No 1962/92 establishing the forecast supply balance for glucose and Community aid for the supply to the Canary Islands of certain cereal products of Community origin
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  foodstuff;  beverages and sugar;  economic policy
 Date Published: nan

 No L 199/34 Official Journal of the European Communities 2. 8 . 94 COMMISSION REGULATION (EC) No 1983/94 of 1 August 1994 amending Regulation (EEC) No 1962/92 establishing the forecast supply balance for glucose and Community aid for the supply to the Canary Islands of certain cereal products of Community origin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning the specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 3(4) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1601 /92, Commission Regulation (EEC) No 1962/92 (3), as last amended by Regulation (EC) No 1 1 70/94 (4), estab ­ lished the forecast supply balance for glucose for the Canary Islands for the 1993/94 marketing year ; whereas, pending additional information to be provided by the competent authorities and in order to ensure the conti ­ nuity of the specific supply arrangements, the balance provided for in Article 2 of Regulation (EEC) No 1601 /92 should be adopted for a limited period of three months, on the basis of the quantities determined for the 1993/94 marketing year ; whereas, accordingly, the forecast supply balance for glucose for the months of July, August and September 1994 should be established ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1962/92 is hereby replaced by the following : 'Article 1 Pursuant to Article 2 of Council Regulation (EEC) No 1601 /92, the forecast supply balance quantities of products falling within CN code 1702, with the exception of products falling within CN codes 1702 30 10, 1702 40 10, 1702 60 10, 1702 90 30 , shall be 375 tonnes in total for the months of July, August and September 1994.' Article 2 This Regulation shall enter into force on the day of follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 July 1994 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1994. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 13. (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 197, 16. 7. 1992, p. 45. (4) OJ No L 130, 25. 5. 1994, p. 25.